Citation Nr: 1800400	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  09-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for peripheral vascular disease (PVD)/peripheral artery disease (PAD) of the lower extremities, to include as secondary to service-connected residuals of a left posterior communicating artery aneurysm (headaches, craniotomy scar, craniotomy seizures).

4.  Entitlement to service connection for an abdominal aortic aneurysm (AAA), to include as secondary to service-connected residuals of a left posterior communicating artery aneurysm (headaches, craniotomy scar, craniotomy seizures).

5.  Entitlement to a temporary total rating for an AAA based on convalescence.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney
WITNESSES AT HEARING ON APPEAL

Veteran and B.I.

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It was found in an October 2007 rating decision that there was no new and material evidence to reopen a previously denied claim of service connection for a back condition.  Service connection for a bilateral foot condition was denied.  The Veteran appealed each of these determinations.  In July 2011, he and his wife B.I. testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  The Board found new and material evidence to reopen service connection for a back condition in February 2012.  This issue and service connection for a bilateral foot condition then were remanded for additional development.  

A September 2013 rating decision denied service connection and a temporary total rating for an AAA.  In August 2014, the Board remanded them for additional development, to include a directive that proper appellate procedure be followed. The back and bilateral foot claims were also remanded for further development.  Also in an August 2014 rating decision, service connection for PVD of the lower extremities was denied.  The Veteran appealed this decision and perfected his appeal for service connection and a temporary total rating for an AAA.  In September 2016, the Board recharacterized the lower extremity issue as PVD/PAD and remanded that claim and all other issues on appeal for further development.

The Board adjudication now can proceed with respect to all issues except service connection for a bilateral foot disorder, which is being REMANDED.  Before doing so, two final observations are notable.  First, a May 2017 rating decision increased the rating for the Veteran's service-connected craniotomy seizures to 10 percent and 20 percent for various periods and denied special monthly compensation based on aid and attendance/being housebound.  The Veteran appealed these decisions.  Certification of the issues to the Board has not occurred yet.  Such is not necessary for the Board to exercise jurisdiction.  38 C.F.R. § 19.35.  However, it does signal that all development has been completed.  The Board declines to exercise jurisdiction at this time because the status of development is unknown.  Neither the Veteran nor his representative has been notified of the aforementioned issues being ripe for adjudication by the Board.

Second, a July 2017 rating decision granted a total disability rating based on individual unemployability and basic eligibility to dependents' educational assistance effective as of May 20, 2016.  The Veteran initiated an appeal of these determinations by filing a notice of disagreement (NOD) in November 2017.  A remand to ensure proper appellate procedure is followed, specifically that a statement of the case is issued, is appropriate if the NOD has not been recognized.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, receipt of the NOD was acknowledged by the RO via a December 2017 letter.  The Veterans Appeals Control and Locator System further shows that action on it is pending.  Neither a remand nor any other action by the Board is warranted at this time, in other words.


FINDINGS OF FACT

1.  The Veteran currently has a back disorder involving degeneration/arthritis, but it did not manifest within the first year following his separation from service and is not related to his service.

2.  The Veteran currently has PVD/PAD, but it is not related to his service or to his service-connected residuals of a left posterior communicating artery aneurysm.

3.  The Veteran currently has an AAA, but it is not related to his service or to his service-connected residuals of a left posterior communicating artery aneurysm.
4.  The Veteran had surgery for an AAA as well as for PVD/PAD in late 2012, but service connection for these disabilities is denied.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 4.71a Diagnostic Code 5003 (2017).

2.  The criteria for entitlement to service connection for PVD/PAD of the lower extremities, to include as secondary to service-connected residuals of a left posterior communicating artery aneurysm, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3.  The criteria for entitlement to service connection for an AAA, to include as secondary to service-connected residuals of a left posterior communicating artery aneurysm, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

4.  The criteria for a temporary total rating for an AAA based on convalescence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 4.1, 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notice via letters dated in April 2007, February 2012, October 2012, February 2013, May 2013, and December 2013.  These letters were followed by adjudication in the October 2007, September 2013, and August 2014 rating decisions.  Service treatment and personnel records are available.  Post-service VA treatment records, private treatment records, and Social Security Administration records also are available.  He underwent VA medical examinations in March 2012, November 2012, March 2015, and February 2017.  VA medical opinions were rendered following all except the examination in November 2012.  Such opinions also were rendered in March 2013, October 2015, and May 2017.  In its August 2014 and September 2016 remands, the Board found the March 2012 opinions and the March 2015 examinations and opinions to be inadequate.  

Although the Veteran's representative has argued that the February 2017 examinations and opinions are inadequate, it was explained only that they were completed by a nurse practitioner.  Nurse practitioners may be competent to provide medical evidence.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The competency of any examiner, whether nurse practitioner or otherwise, further is presumed absent specific evidence to the contrary.  Parks v. Shinseki, 716 F.3d 581(Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d, 1362(Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  None has been presented.  Despite this, the Board agrees that the opinions concerning the Veteran's back is inadequate.  The rationale for it indeed is lacking.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examinations and the opinions for an AAA and PVD/PAD, however, are adequate.  

Neither the Veteran nor his representative has raised any other deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  There additionally has been at least substantial compliance with the Board's February 2012, August 2014, and September 2016 remand directives.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the issues must be explained and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified service connection for a back disorder as being on appeal at the beginning of the July 2011 hearing.  The Veteran and B.I. then were questioned by his representative and the undersigned about his back including as symptoms thereof relate to his service.  While service connection was not explained, that the aforementioned forms the crux of his claim reasonably could be inferred.  Where the Veteran receives treatment for his back was addressed.  He was granted a period to submit treatment records, with adjudication being held in abeyance.  Further, the Board's subsequent remands sought them.

II.  The Merits

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Service Connection

Service connection means that the facts, shown by the evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection requires a current disability, the incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or if chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection is presumed when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection means that a nonservice-connected disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  This includes any increase, or worsening beyond natural progression, in disability resulting from the service-connected disability.  Id.; Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Secondary service connection requires a current disability and a relationship, whether being caused by or having been aggravated by, to a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A current disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran submitted a claim for his back in early 2007.  He submitted a claim concerning AAA and PVD/PAD in late 2012.  The medical evidence, which includes all the records and adequate VA medical examinations noted above, includes diagnoses of lumbar spine degenerative arthritis, degenerative disc disease (DDD), disc herniation, disc bulges, stenosis, and spondylosis dated as early as 2007.  It also includes an AAA and PVD/PAD first diagnosed in 2012.  Current disabilities, in sum, exist.

Arthritis, another term for degeneration, is a chronic disease.  38 U.S.C. § 1101(3); 38 C.F.R. §§ 3.309(a), 4.71a Diagnostic Code 5003.  However, service connection for the Veteran's lumbar spine degeneration/arthritis cannot be presumed.  He has qualifying service.  Yet there is no indication that he had lumbar spine degeneration/arthritis, to any degree, between April 1991 when he separated from service and April 1992.  The only medical evidence from then is a July 1991 VA medical examination.  No diagnosis regarding the back was made, as no back abnormalities were found.  Concerning manifestation even absent diagnosis, the Veteran and B.I. report that he has had low back pain since service.  This includes during the aforementioned period.  Even though these reports are competent and credible (see below), attributing pain to degeneration/arthritis based on them alone would be impermissible speculation.  38 C.F.R. § 3.102.

Except for any defects noted, a veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon examination.  38 C.F.R. § 3.304(b).  At the Veteran's January 1977 pre-induction examination, the Veteran's spine, lower extremities, abdomen, and vascular system all were normal.  He was assigned a score of 1 for every category except the E (eyes) in PULHES, signifying a high level of fitness.  The presumption of soundness thus is for application.  This means that incurrence, not aggravation, of an injury or disease during service is relevant.  

Neither the Veteran nor his representative contends that anything happened during service relevant to an AAA or PVD/PAD.  Service treatment records are silent in this regard.  The Veteran contends that his back problems began during service and have continued ever since.  Specifically, he reports that his back started hurting during service after undergoing multiple spinal taps for his left posterior communicating artery aneurysm.  He alternatively contends that his position during surgery for this aneurysm or the angle of his bed played a role in causing this pain.  He says he was told it would get better.  Service treatment records are negative for complaints, treatment, or diagnoses pertaining to his back.  

Indeed, the Veteran denied recurrent back pain during September 1980 and April 1986 examinations.  His spine and lower extremities were normal then.  There is no documentation about his position during surgery for his left posterior communicating artery aneurysm or the angle of his bed.  A November 1990 medical board report concerning this aneurysm references one spinal tap.  No irregularities with respect to it were noted.  The results also were normal (normal sugar and protein and no cells).  The medical evidence accordingly confirms that lumbar spine degeneration/arthritis was not chronic or even noted during service.  Notwithstanding that it does not confirm the Veteran's reports about his back then, other than that a spinal tap was performed, they were found competent as well as credible in the Board's February 2012 remand.  

This finding is made anew herein, in recognition of the plausibility of the Veteran's reports.  His report of back pain during service is particularly plausible given that he first filed a service connection claim for a back disorder in May 1991, the month after his separation.  There, in sum, was no back disease during service but there was a potential back injury then.  With no indication that the Veteran or B.I. has a medical background, they are lay persons.  A lay person sometimes can provide a competent nexus opinion.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, this is not one of those times.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Whether there is a nexus between the potential back injury during service and the Veteran's current back disability indeed is a question for a medical professional.

Similarly, whether there is a relationship between the Veteran's AAA or PVD/PAD and his service-connected residuals of a left posterior communicating artery aneurysm (headaches, craniotomy scar, craniotomy seizures) as he contends are questions for a medical professional.  All of these questions involve complexities such as numerous possible causes for the current disorders, the number of years that have passed since the Veteran's service and left posterior communicating artery aneurysm, and the interplay between his various body parts and systems.  Numerous VA medical opinions have been rendered, as set forth above.  No discussion of the March 2012 opinions, March 2015 opinions, or the February 2017 opinion for the Veteran's back is necessary since they are inadequate.  

The October 2015 and May 2017 opinions addressing the Veteran's back concluded that his current disability is not related to his service.  In the October 2015 opinion, it was explained that spinal taps may result in nerve or soft tissue damage.  The development of nerve compression, fistula formation, residual hematoma, and muscle damage therefore was identified as possible.  Yet nothing was found to suggest that the Veteran has anything of the sort.  The Veteran's position during surgery and the angle of his bed also were deemed noncontributory.  In the May 2017 opinion, it was pointed out that service treatment records are negative for relevant complaints and diagnoses.  It further was explained that medical principles and medical literature do not support positioning during surgery and angling of the bed resulting in a chronic degenerative disability.  

Finally, a spinal tap finally was described.  It specifically was noted to involve the insertion of a needle between the lumbar vertebrae, pushing until there is a "give" as it enters the lumbar cistern housing the ligamentum flavum, and pushing again until there is a second "give" as it passes the dura mater.  The needle does not make contact with the disc, the vertebral body, neuroforamin, or facet joints, areas identified as typically developing degeneration/arthritis, in other words.  Like the aforementioned opinions, the March 2013, February 2017, and May 2017 opinions concerning the Veteran's AAA and PVD/PAD concluded that these current disabilities are not related to his service or to his service-connected residuals of a left posterior communicating artery aneurysm, whether being caused by or having been aggravated by these residuals.

The March 2013 opinion first went off-topic by discussing intracranial aneurysms.  However, it then was explained that smoking is a major risk factor for these aneurysms as well as AAAs and PVD/PAD.  This risk factor then was highlighted as the link between all of the Veteran's disabilities.  The February 2017 opinion identified tobacco use/smoking and hypertension as risk factors and causes of both AAAs and PVD/PAD.  Heredity, atherosclerosis, and trauma also were so identified for AAAs, while diabetes mellitus, obesity, and high cholesterol were so identified for PVD/PAD.  It was explained that medical literature does not support a relationship between AAAs or PVD/PAD and residuals of a left posterior communicating artery aneurysm.  Finally, it was explained that some AAAs remain small and some expand, usually growing slowly and without symptoms.  Detection of them and prediction of the rate of enlargement therefore was labelled difficult.

In the May 2017 opinions, it was pointed out that service treatment records are negative for complaints and diagnoses relevant specifically to an AAA and PVD/PAD.  Risk factors for both, smoking, diabetes mellitus, dyslipidemia, hypertension, age over 50, male, obesity, and a previous history of heart attack or stroke, then were listed.  That the Veteran is over 50, has dyslipidemia, and has a significant smoking history then was observed.  It was explained that there was nothing to disprove this was the cause of his disabilities.  It further was explained that the exact toxic components of cigarette smoke and the mechanisms involved in vascular damage are largely unknown.  However, medical literature indicates that smoking increases inflammation, thrombosis, and oxidation of low-density lipoprotein cholesterol of the arterial wall which in turn may lead to an AAA and PVD/PAD.

All of the aforementioned opinions were rendered following examination of the Veteran or review of others' examinations of him and review of the claims file otherwise.  They thus included consideration of his relevant medical history.  All additionally are supported by a reasoned explanation.  A spinal tap was described, and it was explained that the procedure does not impact the same part of the back involved in the Veteran's current disability.  It also was explained that the Veteran has a few risk factors known to cause an AAA and PVD/PAD, with smoking being predominant.  Medical literature finally was not found to support his contentions or those of B.I. that his back disability is related to his position during surgery or the angle of his bed or that his AAA and PVD/PAD are related to his residuals of a left posterior communicating artery aneurysm.  Delving these contentions more is not possible absent more specifics which were not provided by them.

In sum, the aforementioned VA medical opinions are highly persuasive.  Notably, all of these opinions concerning the Veteran's back disability are in agreement that direct service connection is not warranted.  All of the opinions concerning his AAA and PVD/PAD similarly are in agreement that direct service connection and secondary service connection are not warranted.  Nothing in the medical evidence is to the contrary.  The lay contentions of the Veteran and B.I. for service connection, as they are not competent, are not persuasive.  It finally is reiterated that the presumptive service connection for the Veteran's back disability is not warranted.  Each of these determinations were made based on the preponderance of the evidence.  With no benefit of the doubt to afford to the Veteran with respect to any theory of entitlement for any disability, service connection for a back disorder, for AAA, and for PVD/PAD is denied.

B.  Temporary Total Rating

Ratings are intended to represent the average impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A temporary total (100 percent) rating may be assigned for up to three months when a service-connected disability requires surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast of one major joint or more.  38 C.F.R. § 4.30(a).  The medical evidence confirms that the Veteran underwent surgery for his AAA in October 2012 and for his PVD/PAD soon thereafter.  Whether either or both in combination necessitated sufficient convalescence or produced residuals of sufficient severity to warrant a temporary total rating need not be discussed.  Indeed, the determinations above include that service connection for AAA and for PVD/PAD is denied.  A temporary total rating based on these disabilities therefore also must be denied.  


ORDER

Service connection for a back disorder is denied.

Service connection for PVD/PAD of the lower extremities is denied.

Service connection for an AAA is denied.

A temporary total rating for an AAA is denied.


REMAND

If VA obtains a medical opinion, the duty to assist requires that it be adequate so adjudication is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This includes considering relevant medical history, having accurate factual premises, and supporting the conclusion made with a reasoned explanation.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  Pursuant to the Board's September 2016 remand, a VA medical opinion against service connection for the Veteran's bilateral foot disorder was rendered in February 2017.  This opinion is inadequate because it includes very little reasoned explanation.  Recognizing this, another VA medical opinion was requested.  It was rendered in May 2017 and also is against service connection.

This opinion includes a reasoned explanation.  However, it appears that the Veteran's relevant medical history was not reviewed carefully as several inaccurate factual premises are evident.  The first is that the only current diagnoses are pes planus, hallux valgus (bunion), and onychomycosis.  Hallux rigidus/first metartarsophalangeal joint arthritis, metatarsalgia, bilateral fifth toe corns, onychauxis, and hyperkeratosis also have been diagnosed.  Each qualifies as current (see above).  Second, it was noted that the Veteran's first post-service treatment for his feet was in 2012.  Yet private treatment records dated in 2005 document such.  Finally, it was pointed out that pes planus was not found in 2012 but was in 2017.  This is erroneous as a June 2012 VA treatment record includes this diagnosis.  Arrangements must be made for another VA medical opinion to be rendered for these reasons.

Based on the above, a REMAND is directed for the following:

1.  Arrange for an appropriate VA medical examiner, whether the May 2017 examiner or otherwise, to render another medical opinion regarding the Veteran's bilateral foot disorder.  Whether another VA medical examination is needed is left to this examiner's discretion.  The examiner shall note that pes planus, hallux valgus (bunion), hallux rigidus/first metartarsophalangeal joint arthritis, metatarsalgia, bilateral fifth toe corns, onychauxis, onychomycosis, and hyperkeratosis all are current diagnoses.

For each of these diagnoses, the examiner then shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any of these diagnosed disabilities (and any additional foot disabilities diagnosed on current examination) are related to the Veteran wearing steel toe combat boots during service or to his service otherwise.  A reasoned explanation based on review of the claims file shall be provided to support each opinion.  Consideration thus should be given to all relevant medical evidence to include service treatment records, post-service records beginning in 2005, and previous VA medical examinations and opinions.  
Consideration also should be given to the lay evidence of the Veteran and his wife B.I., which shall be taken as true, that he has had corns persistently starting during service and that he often self-treated them.  Please note that relying solely on a lack of documentation for any period, regardless of its duration, is not sufficient.  A copy of, or at least a citation to, any medical literature discussed also shall be provided by the examiner.  Each of the aforementioned actions finally shall be documented by the examiner in a report to be placed in the claims file.  

2.  Then readjudicate service connection for a bilateral foot disorder.  If the determination is unfavorable to the Veteran, issue a supplemental statement of the case (SSOC).  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination may impact the determination made.  38 C.F.R. § 3.655 (2017).  He also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


